Citation Nr: 1026852	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-07 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from May 1945 to May 1965.  The 
Veteran died in January 2003.  The appellant in this claim is his 
widow.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the appellant's claim for service connection 
for the cause of the Veteran's death was previously considered 
and denied in a July 2006 rating decision.  As such, the issue 
has been adjudicated by the RO as whether new and material 
evidence has been submitted to reopen a claim for service 
connection for the cause of the Veteran's death.  However, the 
evidence associated with the claims file since the issuance of 
the July 2006 rating decision includes the Veteran's service 
personnel records.  Such records were previously not of record 
for consideration at the time the claim was originally denied.  
Applicable regulations provide that, at any time after VA issues 
a decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when VA 
first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of the same section (which defines 
new and material evidence).  The regulation further identifies 
service records related to a claimed in-service event, injury, or 
disease as relevant service department records. 38 C.F.R. § 
3.156(c)(1)(i).  As such, new and material evidence is not needed 
to reopen a previously denied claim when relevant service 
personnel records and/or any other relevant service department 
records are received after a prior final denial.  Rather, the 
claim is simply reviewed on a de novo basis.  Therefore, the 
Board has recharacterized the issue on appeal as entitlement to 
service connection for the cause of the Veteran's death, to 
include as due to exposure to Agent Orange.  


FINDINGS OF FACT

1.  The Veteran died in January 2003, at the age of 75; the 
Certificate of Death establishes that the immediate cause of the 
Veteran's death was lung cancer.  No autopsy was performed.  

2.  At the time of the Veteran's death, he had not established 
entitlement to service connection for any disabilities.  

3.  The information of record establishes that the Veteran did 
not serve in the Republic of Vietnam during the Vietnam Era and 
did not serve in Korea from April 1968 up through July 1969 along 
the demilitarized zone (DMZ); thus exposure to herbicide agents 
in service cannot be presumed.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death, to include as due to exposure to Agent Orange 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.312 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119- 20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 (2009), 
the U.S. Supreme Court held that the Federal Circuit's blanket 
presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id. As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant.

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service- connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Prior to the initial adjudication of the Appellant's claim for 
service connection for cause of death in the July 2006 rating 
decision, she was provided notice of the VCAA in December 2005.  
An additional VCAA letter was sent in May 2008.  The VCAA letters 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.

While the VCAA letters did not provide adequate notice pursuant 
to Hupp, with respect to an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected, the evidence of record 
reflects that the Appellant was provided notice of what is 
generally necessary to substantiate her claim for dependency and 
indemnity compensation and accrued benefits.  In addition, the 
Board notes that the Appellant had actual knowledge of the 
requirements necessary to substantiate her claim for service 
connection for cause of the Veteran's death.  In this regard, the 
Board notes that the Appellant's contentions in her application 
for service connection for cause of the Veteran's death, include 
the argument that the Veteran was exposed to Agent Orange during 
service and that his lung cancer which caused his death, was a 
presumptive condition caused by exposure to Agent Orange.  

In the present appeal, although the Appellant was provided notice 
of what type of information and evidence was needed to 
substantiate her claim, she was not provided notice of the type 
of evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra. However, as the Veteran was not service-
connected for any disability at the time of his death and the 
preponderance of the evidence is against the Appellant's claim, 
the absence of such notification by VCAA letter is not 
prejudicial in this case.

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, and statements from the Appellant and her 
representative.  The Appellant has not indicated that she has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of her 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

The survivors of a Veteran who has died from a service- connected 
disability or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 
2002).  The death of a Veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§ 3.312(a).

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Also, the Department of Defense (DoD) has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through July 
1969 along the Korean DMZ to defoliate the fields of fire between 
the front line defensive positions and the south barrier fence.  
The treated area was a strip of land 151 miles long and up to 350 
yards wide from the fence to north of the civilian control line.  
There is no indication that the herbicide was sprayed in the DMZ 
itself.  Both the 2nd and 7th Infantry Divisions, United States 
Army, had units in the affected area at the time Agent Orange was 
being used.  Field artillery, signal, and engineer troops also 
were supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of exposed 
personnel is 12,056.  If it is determined that a Veteran who 
served in Korea during this time period belonged to one of the 
units identified by DoD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See 
MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also 
Veterans Benefits Administration (VBA) "Fact Sheet" distributed 
in September 2003 
(http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea. 
doc).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
The foregoing diseases shall be service connected if a Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 
501(a), 1116; 38 C.F.R. §3.309 (e).

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA 
regulations specify that the last date on which a Veteran shall 
be presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 
41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).  

Notwithstanding the foregoing presumption provisions, a claimant 
is not precluded from establishing service connection for 
disability due to exposure to herbicides with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In the instant case, the Veteran's Certificate of Death indicates 
that he died in January 2003, at the age of 75.  The Certificate 
of Death also establishes that the immediate cause of the 
Veteran's death was lung cancer.  No autopsy was performed.  At 
the time of the Veteran's death, he had not established 
entitlement to service connection any disabilities.  

In statements presented throughout the duration of the appeal, 
the Appellant contends that the Veteran was exposed to Agent 
Orange during his active service, and that his lung cancer which 
caused his death, was a presumptive condition caused by exposure 
to Agent Orange.

Service personnel records reflect that the Veteran served in 
Korea from November 1956 to January 1958 and again from July 1962 
to May 1963.  There is no showing that the Veteran served in 
Vietnam at any time during his service.  A request by the RO in 
December 2005 for verification for the Veteran's dates of service 
in Vietnam yielded a response that same month that there was no 
evidence in the Veteran's file to substantiate any service in the 
Republic of Vietnam.  

After a careful review of the record, the Board finds the 
preponderance of the evidence to be against the Appellant's claim 
of service connection for the cause of the Veteran's death.  In 
this regard, the Board initially notes that Agent 
Orange/herbicide exposure cannot be presumed, as the Veteran did 
not serve in Vietnam and he served in Korea from November 1956 to 
January 1958 and again from July 1962 to May 1963.  The DoD has 
only confirmed that the herbicide, Agent Orange, was used from 
April 1968 through July 1969 along the Korean DMZ, after the 
Veteran had left Korea.  Therefore, the Veteran's lung cancer 
cannot be presumptively service-connected based upon Agent Orange 
exposure during his service in Korea.  See 38 U.S.C.A. § 1116, 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309 (e).

The Board also finds that while the Veteran was treated for 
bronchitis, nasopharyngitis, pharyngitis, and pneumonia during 
service, a chest X-ray in 1958 was normal.  His February 1965 
service separation examination report shows that his lungs and 
chest were clinically normal and a chest X-ray at that time was 
negative.  Lung cancer was not diagnosed during the Veteran's 
active duty service or upon his separation; the Veteran was not 
service-connected for lung cancer, or any related conditions at 
the time of his death; and there is no indication from the record 
evidence that a lung condition was incurred in service.  

The post-service medical records in the claims file do not 
indicate a diagnosis and treatment for lung cancer until just 
prior to the Veteran's death.  The record shows that in December 
2002, left lung mass was noted in private medical records.  In 
January 2003, he was hospitalized with an admitting diagnosis of 
respiratory malignant neoplasm bronchus, lung.  By way of history 
it was noted that he had been recently diagnosed with lung 
cancer.  Therefore in the lung cancer was first noted in 2002, 
approximately 37 years after the Veteran's separation from 
service.  As such, any respiratory complaints during service were 
acute and transitory and resolved, given that the retirement 
examination of the chest was normal, and there is no showing of 
any lung complaints for decades after service.  Also, there is no 
medical opinion or other competent medical evidence of record 
relating lung cancer to the Veteran's active service.  In fact, 
the Appellant has presented no probative evidence linking the 
development of lung cancer to the Veteran's period of service and 
no such evidence has been received.  Therefore, as the 
preponderance of the evidence is against the Appellant's claim, 
service connection for cause of the Veteran's death is denied.

The Board acknowledges the Appellant's statements that the 
Veteran's lung cancer was related to his active service wherein 
he was exposed to Agent Orange; however, while lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See Barr v. Nicholson, 21. Vet. App. 303 
(2007); See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  


ORDER

Service connection for cause of the Veteran's death, to include 
as due to exposure to Agent Orange is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


